DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/21 has been entered.
Applicant’s amendments to the claims dated 5/24/21 are acknowledged.  Claims 1-11 and 14-15 are pending.  Claims 12-13 are cancelled with the amendment of 5/24/21.  Claim 8 is amended.  Claims 1-7 and 15 are withdrawn.  Claims 8-11 and 14 are subject to prosecution.
Applicant’s supplemental amendment to the claims dated 5/26/21 are acknowledged.  Claims 1-11 and 14-15 are pending.  Claim 8 is amended.  Claims 1-7 and 15 are withdrawn.  Claims 8-11 and 14 are subject to prosecution.

WITHDRAWN REJECTIONS
Any rejection not reiterated herein is WITHDRAWN in light of Applicant’s amendments to the claims.
RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a withdrawn rejection is moot.  A response to any argument pertinent to a maintained or modified rejection of record can be found below.


The instant Application, filed 12/21/17 is a 371 National Stage Application of PCT/JP2016/068233, filed 06/20/2016, which claims priority to JP2015124569, filed 6/22/2015.  A certified copy of the foreign priority document JP2015124569 (in Japanese) has been submitted in the instant Application.  Thus, the earliest possible priority date for the instant Application is 06/22/2015.

CLAIMS
Claims 8-11 and 14, as amended (showing changes from both the 5/24/21 AND 5/26/21 amendments), are drawn to, “A non-human animal that retains blood cells originating in a heterologous animal, in which the hematopoietic cells originating in the heterologous animal survive, said hematopoietic cells being cells in which a function of [[a]] LNK gene inhibited
The claims read on a non-human animal comprising transplanted/engrafted heterologous genetically modified hematopoietic cells, wherein the non-human animal comprises blood cells from the engrafted heterologous modified hematopoietic cells, wherein the genetic modification is wherein “a function of LNK gene is inhibited.”  The claims encompass transplantation between the same species (mouse to mouse, for example) or between different species (human to mouse, for example).  The claims have been amended to delete the requirement that the recipient animal is “not an immunodeficient animal”.  The claims have also been amended to require that any function of the LNK gene is inhibited in the cells. 


MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 01/58255  to Nakauchi, of record, cited on Applicant’s IDS dated 3/31/2020, further in view of Takizawa et al.  Enhanced Engraftment of Hematopoietic Stem/Progenitor Cells by the Transient Inhibition of an Adaptor Protein, Lnk.  Blood, 2006.  107(7):2968-2975, of record, cited on Applicant’s IDS dated 4/9/18.  A machine translation of WO 01/58255 to Nakauchi is provided herewith, as the citation of WO 01/58255 to Nakauchi on the IDS is in Japanese with only an English Abstract.  This rejection is modified in response to Applicant’s amendments to the claims.
With regard to claim 8, Nakauchi discloses generating chimeric non-human animals comprising engrafted human hematopoietic stem cells, wherein the human hematopoietic stem cells are engrafted into the non-human animal fetal liver, and wherein the non-human animal continues to retain human 
Thus, Nakauchi discloses “A non-human animal that retains blood cells originating in a heterologous animal, in which the hematopoietic cells originating in the heterologous animal survive, and which retains the blood cells originating in the heterologous animal in the circulating blood, wherein the heterologous animal is of a species different from the non-human animal.”    However, Nakauchi does not disclose wherein the engrafted hematopoietic cells are modified such that a function of LNK gene is inhibited, as required by instant claim 8.
Takizawa discloses Lnk inhibition of donor hematopoietic stem cells increases their ability to be engrafted into recipient donor animals (Abstract, FIG 4C, page 2973).  Takizawa discloses the donor hematopoietic stem cells with Lnk inhibition are modified to reduce Lnk Function, which Takizawa discloses likely results in increased proliferation through augmented cytokine receptor signaling, which results in increased donor HSC engraftment and survival (page 2973-2974).
It would have been obvious to modify the cells of Nakauchi further with the disclosure of Takizawa.  A skilled artisan would have been motivated to modify the human hematopoietic cells of Nakauchi to inhibit Lnk function according to Takizawa, because Takizawa discloses inhibition of Lnk increases HSC engraftment and survival in the recipient non-human animals.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as modifying donor HSC to improve engraftment in a recipient non-human animal was known in the art at the time of the invention. 
With regard to claims 9-10, Nakauchi discloses the non-human animal is a pig (see, pages 2-5, including “Human Hematopoietic Stem Cell Transplantation into Porcine Fetuses” section of translation).
With regard to claim 11, Nakauchi discloses the heterologous animal (donor) is a human, which reads on a mammal (see, pages 2-5, including “Human Hematopoietic Stem Cell Transplantation into Porcine Fetuses” section of translation).    
With regard to claim 14, Nakauchi discloses the donor cells are hematopoietic stem cells (see, pages 2-5, including “Human Hematopoietic Stem Cell Transplantation into Porcine Fetuses” section of translation).    

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 5/24/2021 have been considered but are not persuasive.  With regard to the 103 rejection in light of Nakauchi in view of Takizawa, Applicant argues the blood chimerism in the pigs at birth of Nakauchi is low, and the period of donor cell survival was as short as 38 days, pointing to animal D3585 therein, pointing to Table 2.  Applicant also points to pigs W1048 and W549 who show FACs-detectable chimerism in bone marrow, but chimerism was low (0.04 and 0.58%), and that Nakauchi does not actually show chimerism in the peripheral blood. Thus, Applicant argues that the pigs of Nakauchi cannot be considered to retain human cells in the peripheral blood.  The Examiner disagrees.  
Initially, the instant claims do not exclude fetal animals, nor only comprise animals surviving after birth, and if so, for how long.  Regardless, Nakauchi shows the human donor cells are capable of survival for at least three months after transplantation in fetuses (see page 5 of translation, under “MEASUREMENT OF COLONY FORMING ABILITY OF HUMAN HEMATOPOIETIC STEM CELSS PRESENT IN PIG FETUSES” section).  Further, D3735 of Table 2 shows presence of human CD34 cells in the PBL (peripheral blood) for 103 days after transplantation.  Given transplantation occurred between days 35-37 of pregnancy (page 7 of the translation) and birth occurs at day 114 (page 4 of the translation), 
Applicant further argues that Takizawa is directed to allotransplantation of Lnk modified cells in mice, not between different species as claimed.  Thus, Applicant argues that Takizawa provides no information on the survival rate of Lnk-deficient cells in a heterologous animal or the blood chimerism in the recipient of a heterologous animal.  The Examiner is not persuaded.  Takizawa is a secondary reference to show that Lnk deficiency aids in HSC engraftment and survival in the recipient non-human animals.  Applicant has provided no evidence that LNK deficiency would not aid in engraftment between species similarly to the way it works in the same species.
At pages 6-8 of the Reply dated 5/24/2021, Applicant points to Hanzono, Zanjani, 1992, Zanjani, 1994, Abe 2011, Sauvageau, 1995 and Klump 2001 to show “known” methods of xenotransplantation or allotransplantation, including as a result of HOXB-4 overexpression, between human and large domestic animals, or between the same species, and argues the resulting blood chimerism is very low, and that the methods encompassed by the instant claims results in a much longer survival of blood chimerism.  The Examiner is not convinced of error.  Initially, it is noted that the instant claims do not require that the transplanted donor cells survive for any specific amount of time, nor do the instant claims require any specific amount of donor cell survival or engraftment. Thus, while all of Hanzono, Zanjani, 1992, Zanjani, 1994, Abe 2011, Sauvageau, 1995 and Klump 2001 may show little survival of donor cells, or for a short amount of time, the cited references none-the-less teach that donor cells survive to some extent, or for some amount of time – via either xenotransplantation or allogenic transplantation.  
More specifically, Applicant argues that Abe, 2011 shows xenotransplantation of transplanted human donor hematopoietic cells, comprising over-expression of HOXB4, in into fetal sheep shows survival rate of cells for at least 5 months, but that the survival rate was only 3-4%.  Applicant also argues that Sauvageau, 1995, and Klump 2001 disclose allogenic transplantation of murine 
Thus, in light of the differences between Abe, 2001 (using methods of xenotransplantation of HoxB4 over-expression in donor cells) which allegedly show improvement of increased survival length, but low survival percentages of donor cells, and Sauvageau, 1995 and Klump 2001 (using methods of allotransplantation of HoxB4 over-expression in donor cells) which allegedly show improvement of increased survival and increased survival rates, Applicant argues, at page 8, that even though Lnk gene inhibition was known to improve survival of donor hematopoietic cells in recipients of the same species, “one skilled in the art could not have reasonably expected that the survival of hematopoietic cells and the chimerism in peripheral blood could be improved in the case of xenogeneic hematopoietic cell transplantation.” The Examiner is not convinced of error.  The instant claims do not require any amount of transplanted donor cells survive over any amount of time.  The only requirement is that “some” survive and are retained in the peripheral blood.  And, as shown by Abe, 2001, HOXB4 overexpression increases xenograft cell survival in methods of xenotransplantation, as acknowledged by Applicant.
Applicant further points to results of the instant application at paragraphs [0069]-[0072] and FIGs 1B, and Fig 2, where 1) all four of the surviving recipient offspring of xenotransplantation retained nucleated donor cells in their circulating blood and 2) 11.42 – 20.52 % of the total nucleated blood cells in the circulating blood cells at 16 months were derived from donor cells, and argues such improved results were unexpected from the teaching of Nakauchi, and were not predictable from the cited art, either alone or in combination.
The Examiner is not convinced of error.  In submitting evidence asserted to establish unobvious results, there is a burden on an applicant to indicate how the examples asserted to represent the claimed invention are considered to relate to the examples intended to represent the prior art and, particularly, to indicate how those latter examples do represent the closest prior art. The evidence relied 

Conclusion
No claims are allowed.  NO claims are free of the prior art.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633